                Case 3:19-cv-01663-CSH Document 33 Filed 06/17/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

----------------------------------------------------------------x
                                                                :
JOHN DOE,                                                       :   Case No. 3:19-CV-01663 (CSH)
                                                                :
                   Plaintiff,                                   :
                                                                :
                   v.                                           :
                                                                :
YALE UNIVERSITY et al.,                                         :
                                                                :
                   Defendants.                                  :   June 17, 2020
  --------------------------------------------------------------x


                              MOTION TO ADMIT SUSAN R. KAPLAN
                                  AS A VISITING ATTORNEY

           Pursuant to D. Conn. L. Civ. R. 83.1(d), the undersigned attorney, duly admitted to

 practice before this Court, hereby moves that Susan R. Kaplan be permitted to practice as a

 visiting attorney to represent plaintiff John Doe (the “Plaintiff”) in the above-captioned

 action. In support whereof, undersigned respectfully represents as follows:

           1.    Ms. Kaplan is principal of the law firm The Kaplan Law Office located at 30

 Wall St., 8th Fl., New York, New York 10005.

           2.    Attached hereto as Exhibit “A” and incorporated herein by reference is a

 declaration, executed under penalty of perjury pursuant to 28 U.S.C. § 1746 by attorney

 Kaplan, setting forth the information required under D. Conn. L. Civ. R. 83.1(d)(1).

           3.    The undersigned will act as local counsel for Plaintiff in this proceeding, upon

 whom all papers may be served in addition to attorney Kaplan. The address to which all

 pleadings and communications may be sent is as follows:




{00172504.1 }
                Case 3:19-cv-01663-CSH Document 33 Filed 06/17/20 Page 2 of 3




                                  Robert M. Fleischer
                                  Green & Sklarz, LLC
                                  One Audubon St., 3rd Fl.
                                  New Haven, CT 06511
                                  Tel: (203) 283-3369
                                  Email: rfleischer@gs-lawfirm.com

           4.    The granting of this motion will not require modification of any scheduling order

 entered by the Court or the deadlines established by any standing order on scheduling.

            WHEREFORE, the undersigned respectfully requests that this Court admit Susan R.

 Kaplan to practice as a visiting attorney before this Court to represent the Plaintiff on all matters

 related to this action.

 Dated: June 17, 2020

                                                 THE PLAINTIFF,
                                                 JOHN DOE


                                                  By:      /s/ Robert M. Fleischer
                                                        Robert M. Fleischer (CT11960)
                                                        Green & Sklarz LLC
                                                        One Audubon St., 3rd Fl.
                                                        New Haven, CT 06511
                                                        Tel: (203) 285-8545
                                                        Email: rfleischer@gs-lawfirm.com


                                                        Attorney for Plaintiff John Doe




{00172504.1 }                                      2
                Case 3:19-cv-01663-CSH Document 33 Filed 06/17/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

           Undersigned hereby certifies that a copy of the foregoing Motion to Admit Susan R.

 Kaplan as a Visiting Attorney was filed electronically on June 17, 2020 via the Court’s CM/ECF

 System. Notice of the filing will be sent by email to all parties by operation of the CM/ECF

 System or by mail to anyone unable to accept electronic filing. Parties may access the filing

 through the CM/ECF System.


                                                        /s/ Robert M. Fleischer
                                                      Robert M. Fleischer (CT11960)




{00172504.1 }
